Exhibit 10.11

June 22, 2006

To:

MedImmune, Inc.

One MedImmune Way

Gaithersburg, MD 20878

Attn: Mr. Tim Pearson, Vice President Finance and Treasurer

Telephone: (301) 398-4470

Facsimile: (301) 398-9470

From:

Lehman Brothers Inc., acting as Agent

Lehman Brothers OTC Derivatives Inc., acting as Principal

Attention: Andrew Yare – Transaction Management Group

Telephone: (212) 526-9986

Facsimile: (646) 885-9546

 

Re:

Convertible Bond Hedge Transaction

 

(Reference Number:__________________)

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Lehman Brothers OTC
Derivatives Inc. (“Dealer”) represented by Lehman Brothers Inc. (“Agent”) as its
agent, and MedImmune, Inc. (“Counterparty”). This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
confirmation is sent on behalf of both Dealer and Lehman Brothers Inc. Lehman
Brothers OTC Derivatives Inc. is not a member of the Securities Investor
Protection Corporation.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated as of June 28, 2006
between Counterparty and The Bank of New York, as trustee (the “Indenture”)
relating to the USD 500,000,000 principal amount of 1.375% Convertible Notes due
July 15, 2011 (the “Convertible Notes”). In the event of any inconsistency
between the terms defined in the Indenture and this Confirmation, this
Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation). For the avoidance of doubt,
the Transaction shall be the only transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The

 

 

 



 

terms of the particular Transaction to which this Confirmation relates are as
follows:

General Terms:

 

Agent:

Lehman Brothers Inc. (“LBI”) is acting as agent on behalf of Dealer and
Counterparty for the Transaction. LBI has no obligations, by guarantee,
endorsement or otherwise, with respect to the performance of the Transaction by
either party.

 

Trade Date:

June 22, 2006

 

Effective Date:

June 28, 2006

 

Option Style:

Modified American, as described under “Procedures for Exercise” below.

 

Option Type:

Call

 

Seller:

Dealer

 

Buyer:

Counterparty

 

Shares:

The Common Stock of Counterparty, par value USD 0.01 per share (Ticker Symbol:
“MEDI”).

 

Number of Options:

The number of Convertible Notes in denominations of USD1,000 principal amount
issued by Counterparty on the closing date for the initial issuance of the
Convertible Notes; provided that the Number of Options shall be increased as of
the date of exercise by UBS Securities LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as representatives of the Initial Purchasers (as defined in
the Purchase Agreement), of their option pursuant to the second paragraph of
Section 1 of the Purchase Agreement dated as of June 22, 2006 between
Counterparty and UBS Securities LLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated as representatives of the Initial Purchasers thereto (the “Purchase
Agreement”) by the number of Convertible Notes in denominations of USD1,000
principal amount issued pursuant to such exercise (such Convertible Notes, the
“Additional Convertible Notes”). Such increase in the Number of Options shall be
on substantially identical terms, including pricing, as initially set forth in
this Confirmation. For the avoidance of doubt, the Number of Options outstanding
shall be reduced by each exercise of Options hereunder.

 

Option Entitlement:

As of any date, a number of Shares per Option equal to the Conversion Rate (as
defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to Section 10.05(f) or Section 10.08 of the Indenture).

 

Strike Price:

As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD1,000 divided by the Option Entitlement.

 

Applicable Percentage:

50%

 

Number of Shares:

The product of the Number of Options and the Option Entitlement and the
Applicable Percentage.

 

Premium:

USD60,225,000 (Premium per Option USD240.90). If the

 

2

 

 



 

Number of Options is increased pursuant to the proviso to the definition of
“Number of Options” above, an additional Premium in an amount corresponding to
the increase in the Number of Options shall be paid on the Additional Premium
Payment Date.

 

Premium Payment Date:

The Effective Date

 

Additional Premium Payment Date:

The closing date for the purchase and sale of the Additional Convertible Notes.

 

Exchange:

NASDAQ National Market System

 

Related Exchange:

All Exchanges

Procedures for Exercise:

 

Potential Exercise Dates:

Each Conversion Date.

 

Conversion Date:

Each “Conversion Date”, as defined in the Indenture, of Convertible Notes (such
Convertible Notes, the “Relevant Convertible Notes” for such Conversion Date).

Required Exercise on

 

Conversion Dates:

On each Conversion Date for Relevant Convertible Notes, a number of Options
equal to the number of Relevant Convertible Notes in denominations of USD1,000
principal amount submitted for conversion on such Conversion Date in accordance
with the terms of the Indenture shall be automatically exercised, subject to
“Notice of Exercise” below.

 

Exercise Period:

The period from and excluding the Trade Date to and including the Expiration
Date.

 

Expiration Date:

The earlier of (x) last day on which any Convertible Notes remain outstanding
and (y) July 15, 2011.

 

Multiple Exercise:

Applicable, as provided above under “Required Exercise on Conversion Dates”.

 

Minimum Number of Options:

1

 

Maximum Number of Options:

Number of Options

 

Integral Multiple:

Not Applicable

 

Automatic Exercise:

As provided above under “Required Exercise on Conversion Dates”.

 

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Options, Counterparty must notify Dealer in writing prior to 5:00
PM, New York City time, on the Exchange Business Day prior to the first Trading
Day of the “Cash Settlement Averaging Period”, as defined in the Indenture,
relating to the Relevant Convertible Notes converted on the Conversion Date
relating to the relevant Exercise Date (the “Notice Deadline”) of (i) the number
of Options being exercised on such Exercise Date and (ii) the scheduled
settlement date under the Indenture for the Relevant Convertible Notes converted
on the Conversion Date corresponding to such Exercise Date; provided, however,
that with respect to Convertible Notes converted during the period beginning on,
and including, the 33rd scheduled Trading Day

 

3

 

 



 

(as such term is defined in the Indenture) prior to the Maturity Date (as such
term is defined in the Indenture) for such Convertible Notes and ending on such
Maturity Date, the Notice Deadline shall be 5:00 PM, New York City time on such
Maturity Date; provided further that, notwithstanding the foregoing, such notice
(and the related exercise of Options) shall be effective if given after the
Notice Deadline but prior to 5:00 PM New York City time, on the fifth Exchange
Business Day of such “Cash Settlement Averaging Period”, in which event the
Calculation Agent shall have the right to adjust the Delivery Obligation as
appropriate to reflect the additional costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities (including the unwinding of any hedge
position) as a result of Dealer not having received such notice prior to the
Notice Deadline.

 

Dealer’s Telephone Number

and Telex and/or Facsimile Number

and Contact Details for purpose of

 

Giving Notice:

To:

Lehman Brothers Inc., acting as Agent

 

 

Lehman Brothers OTC Derivatives Inc., acting as

Principal

745 Seventh Avenue

New York, NY 10019

Attention: Andrew Yare – Transaction Management
                                                      Group

Telephone: (212) 526-9986

 

Facsimile: (646) 885-9546

 

 

With a copy to:

Lehman Brothers Inc., acting as Agent

Lehman Brothers OTC Derivatives Inc., acting as Principal

745 Seventh Avenue

New York, NY 10019

Attention: Steve Roti – US Equity Linked

Telephone: (212) 526-0055

 

Facsimile: (917) 552-0561

 

Settlement Terms:

 

Settlement Date:

In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares to be delivered under the Relevant Convertible Notes under
the terms of the Indenture; provided that the Settlement Date will not be prior
to the later of (i) the date one Settlement Cycle following the final day of the
“Cash Settlement Averaging Period”, as defined in the Indenture, or (ii) the
Exchange Business Day immediately following the date on which Counterparty gives
notice to Dealer of such Settlement Date prior to 5:00 PM, New York City time.

 

Delivery Obligation:

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, Dealer will deliver to
Counterparty, on the

 

4

 

 



 

related Settlement Date, the product of the Applicable Percentage and a number
of Shares equal to the aggregate number of Shares that Counterparty is obligated
to deliver to the holder(s) of the Relevant Convertible Notes converted on such
Conversion Date pursuant to Section 10.02(A)(ii) of the Indenture (the
“Convertible Obligation”); provided that such obligation shall be determined
excluding any Shares that Counterparty is obligated to deliver to holder(s) of
the Relevant Convertible Notes as a result of any adjustments to the Conversion
Rate pursuant to Section 10.05(f) or Section 10.08 of the Indenture. For the
avoidance of doubt, if on any Conversion Date, Counterparty is required to
deliver Other Consideration to the holder(s) of the Relevant Convertible Notes
converted on such Conversion Date pursuant to Section 10.02(A)(ii) of the
Indenture, then in lieu of Shares, the Convertible Obligation shall be payable
in Other Consideration.

 

Notice of Delivery Obligation:

No later than the Exchange Business Day immediately following the last day of
the “Cash Settlement Averaging Period”, as defined in the Indenture,
Counterparty shall give Dealer notice of the final number of Shares comprising
the Convertible Obligation (it being understood, for the avoidance of doubt,
that the requirement of Counterparty to deliver such notice shall not limit
Counterparty’s obligations with respect to Notice of Exercise, as set forth
above, in any way).

 

 

Other Applicable Provisions:

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Net Share Settled” and
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that “Buyer” is the issuer of
the Shares. “Net Share Settled” in relation to any Option means that Dealer is
obligated to deliver Shares hereunder.

 

Restricted Certificated Shares:

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares in certificated form representing the Number
of Shares to be Delivered to Counterparty in lieu of delivery through the
Clearance System.

Adjustments:

 

Method of Adjustment:

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Section 10.05(a), Section 10.05(b), Section
10.05(c) or Section 10.05(d) of the Indenture, the Calculation Agent shall make
the corresponding adjustment in respect of any one or more of the Number of
Options, the Option Entitlement and any other variable relevant to the exercise,
settlement or payment of the Transaction, to the extent an analogous adjustment
is made under the Indenture.

Extraordinary Events:

 

5

 

 



 

 

 

Merger Events:

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in clause (i), clause
(ii) or clause (iii) of the first paragraph of Section 10.11 of the Indenture.

 

Tender Offer:

Applicable. Notwithstanding Section 12.1(d) of the Equity Definitions, a “Tender
Offer” means the occurrence of any event or condition set forth in Section
10.05(e) of the Indenture.

Consequences of Merger Events and

 

 

Tender Offers:

Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event or Tender Offer, the Calculation Agent shall make
the corresponding adjustment in respect of any adjustment under the Indenture to
any one or more of the nature of the Shares, the Number of Options, the Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction, to the extent an analogous adjustment is made under
the Indenture; provided, however that the Calculation Agent may limit or alter
any such adjustment referenced in this paragraph so that the fair value of the
Transaction to the Dealer is not reduced as a result of such adjustment;
provided, further, that the immediately preceding proviso shall not apply in
connection with any Share-for-Other Merger Event in which the Other
Consideration consists solely of cash.

Nationalization, Insolvency

 

or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange or the NASDAQ National
Market System (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

 

(a)

Change in Law:

Applicable

 

 

(b)

Failure to Deliver:

Applicable

 

 

(c)

Insolvency Filing:

Applicable

 

 

(d)

Hedging Disruption:

Applicable

 

 

(e)

Increased Cost of Hedging:

Not Applicable

 

Hedging Party:

For all applicable Additional Disruption Events, Dealer

 

Determining Party:

For all applicable Additional Disruption Events, Dealer

 

Non-Reliance:

Applicable

Agreements and Acknowledgments

 

Regarding Hedging Activities:

Applicable; provided, however, that Agreements and Acknowledgments Regarding
Hedging Activities shall be subject to the other respective representations,
warranties and

 

6

 

 



 

agreements set forth herein.

 

Additional Acknowledgments:

Applicable

 

3. Calculation Agent:

Dealer

4. Account Details:

 

Dealer Payment Instructions:

 

 

To be provided by Dealer.

 

Counterparty Payment Instructions:

 

 

To be provided by Counterparty.

5. Offices:

The Office of Dealer for the Transaction is:

Lehman Brothers OTC Derivatives Inc.

745 Seventh Avenue

New York, NY 10019

 

The Office of Counterparty for the Transaction is: N/A

For the purpose of Section 10(c) of the Agreement, neither party is a
Multibranch Party.

6. Notices: For purposes of this Confirmation:

 

(a)

Address for notices or communications to Counterparty:

 

 

To:

MedImmune, Inc.

 

 

One MedImmune Way

 

 

Gaithersburg, MD 20878

 

 

Attn:

Mr. Tim Pearson, Vice President Finance and Treasurer

 

Telephone:

(301) 398-4470

 

 

Facsimile:

(301) 398-9470

 

 

 

(b)

Address for notices or communications to Dealer:

 

To:

Lehman Brothers Inc., acting as Agent

 

Lehman Brothers OTC Derivatives Inc., acting as Principal

745 Seventh Avenue

New York, NY 10019

Attention: Andrew Yare – Transaction Management Group

Telephone: (212) 526-9986

Facsimile: (646) 885-9546

 

 

With a copy to:

Lehman Brothers Inc., acting as Agent

Lehman Brothers OTC Derivatives Inc., acting as Principal

745 Seventh Avenue

New York, NY 10019

Attention: Steve Roti – US Equity Linked

Telephone: (212) 526-0055

Facsimile: (917) 552-0561

 

7. Representations, Warranties and Agreements:

(a)     In addition to the representations and warranties in the Agreement and
those contained elsewhere herein, Counterparty represents and warrants to and
for the benefit of, and agrees with, Dealer as follows:

 

7

 

 



 

 

(i)   On the Trade Date, (A) Counterparty is not aware of any material nonpublic
information regarding Counterparty or the Shares and (B) all reports and other
documents filed by Counterparty with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
when considered as a whole (with the more recent such reports and documents
deemed to amend inconsistent statements contained in any earlier such reports
and documents), taken together with the preliminary offering memorandum and
pricing term sheet relating to the Convertible Notes (collectively, the
“Offering Memorandum”), do not contain any untrue statement of a material fact
or any omission of a material fact necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.

(ii)     As of the Trade Date, Counterparty shall not engage in, or be engaged
in, any “distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date (it being understood that Counterparty
makes no representation pursuant to this clause in respect of any action or
inaction taken by Dealer or any initial purchaser of the Convertible Notes).

(iii)    On the Trade Date, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except as disclosed in the Offering Memorandum (it being
understood that Counterparty makes no representation pursuant to this clause in
respect of any action or inaction taken by Dealer or any initial purchaser of
the Convertible Notes).

(iv)   Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties to Counterparty with respect to the appropriate
treatment by Counterparty of the Transaction under FASB Statements 149 or 150,
EITF Issue No. 00-19 (or any successor issue statements) or under FASB’s
Liabilities & Equity Project. The parties hereby agree that all documentation
with respect to this Transaction is intended to qualify this Transaction as an
equity instrument for purposes of EITF 00-19. The Transaction and the
Convertible Notes are intended to be an “integrated transaction” for purposes of
section 1.1275-6 of the Treasury regulations promulgated under the Internal
Revenue Code of 1986, as amended.

(v)    Prior to the Trade Date, (x) Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction, an
executed U.S. Internal Revenue Service Form W-9 (or successor thereto) (the
“Counterparty Tax Form”) that eliminates U.S. federal backup withholding tax on
payments to Counterparty, and such other certificate or certificates as Dealer
shall reasonably request and (y) Dealer shall deliver to Counterparty an
executed U.S. Internal Revenue Services Form W-8BEN, W-8ECI or W-9 (as
appropriate) (or successor thereto) (the “Dealer Tax Form”) that eliminates U.S.
federal backup withholding tax on payments to Dealer. Counterparty shall deliver
a new Counterparty Tax Form (1) as soon as practicable upon learning that any
such form previously provided by Counterparty has become obsolete or incorrect,
and (2) as soon as practicable upon reasonable demand by Dealer. Dealer shall
deliver a new Dealer Tax Form (1) as soon as practicable upon learning that any
such form previously provided by Dealer has become obsolete or incorrect, and
(2) as soon as practicable upon reasonable demand by Counterparty.

(vi)   Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(vii)  Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

 

8

 

 



 

 

(viii) On the Trade Date (A) the assets of Counterparty at their fair valuation
exceed the liabilities of Counterparty, including contingent liabilities, (B)
the capital of Counterparty is adequate to conduct the business of Counterparty
and (C) Counterparty has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.

(ix)    The representations and warranties of Counterparty set forth in Section
3 of the Agreement and Section 3 of the Purchase Agreement are true and correct
in all material respects.

(x)     Counterparty understands that no obligations of Dealer to it hereunder
will be entitled to the benefit of deposit insurance and that such obligations
will not be guaranteed by any affiliate of Dealer or any governmental agency.

(b)    Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

(c)     Each of Dealer and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) thereof. Accordingly, Counterparty represents and warrants to Dealer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

(d)    Each of Dealer and Counterparty agrees and acknowledges (A) that this
Confirmation is (i) a “securities contract,” as such term is defined in Section
741(7) of Title 11 of the United States Code (the “Bankruptcy Code”), with
respect to which each payment and delivery hereunder is a “settlement payment,”
as such term is defined in Section 741(8) of the Bankruptcy Code, and (ii) a
“swap agreement,” as such term is defined in Section 101(53B) of the Bankruptcy
Code, with respect to which each payment and delivery hereunder is a “transfer,”
as such term is defined in Section 101(54) of the Bankruptcy Code, and (B) that
Dealer is entitled to the protections afforded by, among other sections, Section
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

8. Other Provisions:

(a)     Right to Extend. Dealer may postpone any Potential Exercise Date or any
other date of valuation or delivery by Dealer, with respect to some or all of
the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer determines, based
on the advice of counsel, that such extension is reasonably required or
necessary for legal, regulatory or self-regulatory organization compliance by
Dealer in connection with purchases of Shares by Dealer in connection with its
hedging or settlement activity hereunder, determined as if Dealer were
Counterparty or an affiliated purchaser of Counterparty (it being understood
that in the event this subparagraph (a) is applicable to any delivery owed by
Dealer hereunder, Dealer shall make such delivery as soon thereafter as is
practicable).

(b)    Additional Termination Events. The occurrence of (i) an Amendment Event
or (ii) a Repayment Event shall be an Additional Termination Event with respect
to which the Transaction is the sole Affected Transaction and Counterparty is
the sole Affected Party, and Dealer shall be the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement; provided that
in the case of a Repayment Event the Transaction shall be subject to termination
only in respect of the number of Convertible Notes that cease to be outstanding
in connection with or as a result of such Repayment Event.

“Amendment Event” means that Counterparty amends, modifies, supplements or
waives any

 

9

 

 



 

term of the Indenture or the Convertible Notes governing the principal amount,
coupon, maturity, repurchase obligation of Counterparty, redemption right of
Counterparty, any term relating to conversion of the Convertible Notes
(including changes to the conversion price, conversion settlement dates or
conversion conditions), or any term that would require consent of the holders of
not less than 100% of the principal amount of the Convertible Notes to amend, in
each case without the prior consent of Dealer, such consent not to be
unreasonably withheld.

“Repayment Event” means that (A) any Convertible Notes are repurchased (whether
in connection with or as a result of a change of control, howsoever defined, or
for any other reason) by Counterparty or any of its subsidiaries, (B) any
Convertible Notes are delivered to Counterparty in exchange for delivery of any
property or assets of Counterparty or any of its subsidiaries (howsoever
described), (C) any principal of any of the Convertible Notes is repaid prior to
the final maturity date of the Convertible Notes (whether following acceleration
of the Convertible Notes or otherwise), or (D) any Convertible Notes are
exchanged by or for the benefit of the holders thereof for any other securities
of Counterparty or any of its affiliates (or any other property, or any
combination thereof) pursuant to any exchange offer or similar transaction;
provided that, in the case of clause (B) and clause (D), conversions of the
Convertible Notes pursuant to the terms of the Indenture as in effect on the
date hereof shall not be Repayment Events.

(c)     Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, subject to Section 8(k) below, Dealer shall owe
Counterparty any amount pursuant to Sections 12.6, 12.7 or 12.9 of the Equity
Definitions or pursuant to Section 6(d)(ii) of the Agreement (except in the
event of an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, that resulted
from an event or events within Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Dealer to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 A.M. and
4:00 P.M. New York City time on the Announcement Date or Early Termination Date,
as applicable (“Notice of Share Termination”). Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Announcement Date or Early Termination Date, as
applicable:

Share Termination Alternative:

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

Share Termination Delivery

Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of an Insolvency or Nationalization, one Share or a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency or Nationalization. If such Insolvency or Nationalization involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 

10

 

 



 

 

Failure to Deliver:

Applicable

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be applicable, except
that all references in such provisions to “Physical Settlement” shall be read as
references to “Share Termination Alternative” and all references to “Shares”
shall be read as references to “Share Termination Delivery Units” and provided
that the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Buyer is the issuer of any Share
Termination Delivery Units (or any part thereof).

 

(d)    Disposition of Hedge Shares. Dealer intends to conduct it hedging
activities in connection with the Transaction in a manner that it believes,
based on its good faith, reasonable judgment, will not require Counterparty to
register under the Securities Act or any state securities laws the Shares (the
“Hedge Shares”) acquired by Dealer for the purpose of hedging its obligations
pursuant to the Transaction. Nevertheless, Counterparty hereby agrees that if,
in the good faith reasonable judgment of Dealer and based on advice of counsel,
the Hedge Shares cannot be sold in the U.S. public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election: (i)
in order to allow Dealer to sell the Hedge Shares in a registered offering, make
available to Dealer an effective registration statement under the Securities Act
to cover the resale of such Hedge Shares and (A) enter into an agreement, in
form and substance reasonably satisfactory to Dealer, substantially in the form
of an underwriting agreement for a registered offering, (B) use its reasonable
best efforts provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities, (C) provide disclosure opinions of
nationally recognized outside counsel to Counterparty reasonably acceptable to
Dealer, (D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (E) afford
Dealer a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities (it being understood that the reasonable expenses of Dealer to be
paid by Counterparty in connection with such sale, including all reasonable fees
and expenses of counsel for Buyer, shall not exceed $200,000 in the aggregate);
provided, however, that if Dealer determines, in its sole reasonable discretion,
that it is not able to consummate such a registered offering, then clause (ii)
of this Section 8(d) shall apply; or (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities, prepared by Counterparty in
consultation with nationally recognized outside counsel, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Hedge Shares from Dealer), opinions and certificates and
such other documentation as is customary for private placements agreements (in
which case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement; provided that in no event shall such
compensation take the form of a cash payment by Counterparty to Dealer).

(e)     Amendment to Equity Definitions and the Agreement. The following
amendment shall be made to the Equity Definitions and to the Agreement: Section
12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting from the
fourth line thereof the word “or” after the word “official” and inserting a
comma therefor, and (2) deleting the semi-colon at the end of subsection (B)
thereof and inserting the following words therefor “or (C) at Dealer’s option,
the occurrence of any of the events specified in Section 5(a)(vii) (1) through
(9) of the ISDA Master Agreement with respect to that Issuer.”

(f)     Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Notice Percentage as determined on such day is (i) in the case of the first
such Repurchase Notice, is greater than 6% and (ii) in the case of any
subsequent Repurchase Notice, (A) is greater than 6% and (B) is greater by at
least 0.5% than the Notice Percentage included in the immediately preceding
Repurchase Notice. The “Notice Percentage” as of any day is the fraction,
expressed as a percentage, the numerator of which is the Number of Shares and
the denominator of which is the number of Shares outstanding on such day. In the
event

 

11

 

 



 

that Counterparty fails to provide Dealer with a Repurchase Notice on the day
and in the manner specified in this Section 8(f) then Counterparty agrees to
indemnify and hold harmless Dealer, its affiliates and their respective
directors, officers, employees, agents and controlling persons (Dealer and each
such person being an “Indemnified Party”) from and against any and all losses,
claims, damages and liabilities (or actions in respect thereof), joint or
several, to which such Indemnified Party may become subject under applicable
securities laws, including without limitation, Section 16 of the Exchange Act,
relating to or arising out of such failure. If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
harmless any Indemnified Party, then Counterparty shall contribute, to the
maximum extent permitted by law, to the amount paid or payable by the
Indemnified Party as a result of such loss, claim, damage or liability. In
addition, Counterparty will reimburse any Indemnified Party for all expenses
(including reasonable counsel fees and expenses) as they are incurred (after
notice to Counterparty) in connection with the investigation of, preparation for
or defense or settlement of any pending or threatened claim or any action, suit
or proceeding arising therefrom, whether or not such Indemnified Party is a
party thereto and whether or not such claim, action, suit or proceeding is
initiated or brought by or on behalf of Counterparty. This indemnity shall
survive the completion of the Transaction contemplated by this Confirmation and
any assignment and delegation of the Transaction made pursuant to this
Confirmation or the Agreement shall inure to the benefit of any permitted
assignee of Dealer.

(g)    Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, to any of
its affiliates with the prior written consent of Counterparty, so long as the
senior unsecured debt rating (“Credit Rating”) of such affiliate (or any
guarantor of its obligations under the Transaction) is equal to or greater than
the Credit Rating of Dealer, as specified by Standard and Poor’s Rating Services
or Moody’s Investor Service, Inc., at the time of such assignment or transfer.
In connection with any assignment or transfer pursuant to the immediately
preceding sentence, the guarantee of any guarantor of the relevant transferee’s
obligations under the Transaction shall constitute a Credit Support Document
under Agreement. If at any time at which the Equity Percentage exceeds 7.5%,
Dealer, in its discretion, is unable to effect a transfer or assignment to a
third party after its commercially reasonable efforts on pricing terms
reasonably acceptable to Dealer such that the Equity Percentage is reduced to
7.5% or less, Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that the Equity Percentage following such partial termination
will be equal to or less than 7.5%. In the event that Dealer so designates an
Early Termination Date with respect to a portion of the Transaction, a payment
or delivery shall be made pursuant to Section 6 of the Agreement as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
shall be the sole Affected Party with respect to such partial termination and
(iii) such portion of the Transaction shall be the only Terminated Transaction.
The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the Number of Shares and (B) the
denominator of which is the number of Shares outstanding on such day.
Counterparty may transfer or assign its rights and obligations hereunder and
under the Agreement, in whole or in part, to any party with the consent of
Dealer, such consent not to be unreasonably withheld.

(h)    Staggered Settlement. If the Staggered Settlement Equity Percentage as of
any Exchange Business Day during the relevant “Cash Settlement Averaging
Period”, as defined in the Indenture, is greater than 4.5%, Dealer may, by
notice to Counterparty prior to any Settlement Date (a “Nominal Settlement
Date”), elect to deliver the Shares on two or more dates (each, a “Staggered
Settlement Date”) or at two or more times on the Nominal Settlement Date as
follows:

(i)     in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of such “Cash Settlement
Averaging Period”) or delivery times and how it will allocate the Shares it is
required to deliver under “Delivery Obligation” (above) among the Staggered
Settlement Dates or delivery times; and

(ii)    the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

The “Staggered Settlement Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (x) the
number of Shares that Dealer or any of its affiliates beneficially own (within
the meaning of Section 13 of the Exchange Act) on such day, other than any
Shares so owned as a

 

12

 

 



 

hedge of the Transaction, and (y) the Number of Shares and (B) the denominator
of which is the number of Shares outstanding on such day.

(i)      Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(j)      Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

(k)     Netting and Set-off. Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof) and this Confirmation
(including without limitation this Section 8(k)) or any other agreement between
the parties to the contrary, (i) Counterparty shall not net or set off its
rights under the Transaction, if any, against its obligations against Dealer
under any other transaction or instrument; and (ii) Dealer shall not net or set
off its obligations under the Transaction, if any, against its rights against
Counterparty under any other transaction or instrument.

(l)      Equity Rights. Dealer acknowledges and agrees that this Confirmation is
not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement.

(m)    Early Unwind. In the event the sale by Counterparty of the Convertible
Notes is not consummated with the initial purchasers pursuant to the Purchase
Agreement for any reason by the close of business in New York on June 30, 2006
(or such later date as agreed upon by the parties) (June 30, 2006 or such later
date being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind Date and (i) the Transaction
and all of the respective rights and obligations of Dealer and Counterparty
thereunder shall be cancelled and terminated, (ii) all payments previously made
hereunder shall be returned to the person making such payment, including all
payments of premium and (iii) Counterparty shall pay to Dealer, other than in
cases involving a breach of the Purchase Agreement by the initial purchasers, an
amount in cash equal to the aggregate amount of costs and expenses relating to
the unwinding of Dealer's hedging activities in respect of the Transaction
(including market losses incurred in reselling any Shares purchased by Dealer or
its affiliates in connection with such hedging activities). Following such
termination, cancellation and payment, each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of either party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date. Dealer and Counterparty represent and
acknowledge to the other that upon an Early Unwind and following the payment
referred to above, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

 

(n)

ISDA Master Agreement Elections.

(i) “Credit Support Document” shall mean (x) in relation to Counterparty, not
applicable, and (y) in relation to Dealer, the Guarantee of Lehman Brothers
Holdings Inc., a form of which is attached hereto as Annex A.

“Credit Support Provider” shall mean (x) in relation to Counterparty, none, and
(y) in relation to Dealer, Lehman Brothers Holdings Inc.

(ii) For the purpose of Section 13(c) of the Agreement,

Counterparty appoints as its Process Agent: Not applicable

Dealer appoints as its Process Agent: Agent

(o)    Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Transaction, (ii)

 

13

 

 



 

agrees to obtain any necessary consent of, and give any necessary notice of such
recording to, its relevant personnel and (iii) agrees, to the extent permitted
by applicable law, that the recordings may be submitted in evidence in any
Proceedings.

(p)    Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(q)    Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL MATTERS RELATING
HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM OF
INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(r)     Role of Agent. Each party agrees and acknowledges that (i) Agent is
acting as agent for both parties but does not guarantee the performance of
either party and neither Dealer nor Counterparty shall contact the other with
respect to any matter relating to the Transaction without the direct involvement
of Agent; (ii) Agent, Dealer and Counterparty each hereby acknowledges that any
transactions by Dealer or Agent in the Shares will be undertaken by Dealer or
Agent, as the case may, as principal for its own account; (iii) all of the
actions to be taken by Dealer and Agent in connection with the Transaction,
including but not limited to any exercise of any rights with respect to the
Options, shall be taken by Dealer or Agent independently and without any advance
or subsequent consultation with Counterparty; and (iv) Agent is hereby
authorized to act as agent for Counterparty only to the extent required to
satisfy the requirements of Rule 15a-6 under the Exchange Act in respect of the
Options described hereunder.

 

(s)     Regulatory Provisions. Counterparty represents and warrants that it has
received and read and understands the Notice of Regulatory Treatment and the OTC
Option Risk Disclosure Statement. Agent will furnish Counterparty upon written
request a statement as to the source and amount of any remuneration received or
to be received by Agent in connection with the Transaction evidenced hereby.

 

14

 

 



 

 

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy via facsimile to 646-885-9546.

Yours faithfully,

LEHMAN BROTHERS OTC DERIVATIVES INC.

 

 

By:

/s/: Anatoly Kozlov

Name: Anatoly Kozlov

Title: Authorized Signatory

 

Agreed and Accepted By:

 

MEDIMMUNE, INC.

 

By:

/s/: Lota S. Zoth­­­­­­­­­­­­

Name: Lota S. Zoth

Title: Senior Vice President and Chief Financial Officer

 

 

 



ANNEX A

 

 

GUARANTEE OF LEHMAN BROTHERS HOLDINGS INC.

LEHMAN BROTHERS OTC DERIVATIVES INC. (“Party A”) and MEDIMMUNE, INC. (“Party B”)
have entered into a Confirmation dated as of June 22, 2006 (the “Confirmation”),
pursuant to which Party A and Party B have entered into a convertible bond hedge
transaction (the “Transaction”), which Confirmation supplements, forms part of,
and will be read and construed as one with, the ISDA Master Agreement referred
to therein (collectively referred to as the “Agreement”). This Guarantee is a
Credit Support Document as contemplated in the Agreement. For value received,
and in consideration of the financial accommodation accorded to Party A by Party
B under the Agreement, LEHMAN BROTHERS HOLDINGS INC., a corporation organized
and existing under the laws of the State of Delaware (“Guarantor”), hereby
agrees to the following:

(a) Guarantor hereby unconditionally guarantees to Party B the due and punctual
payment of all amounts payable by Party A under each Transaction when and as
Party A’s obligations thereunder shall become due and payable in accordance with
the terms of the Agreement. In case of the failure of Party A to pay punctually
any such amounts, Guarantor hereby agrees, upon written demand by Party B, to
pay or cause to be paid any such amounts punctually when and as the same shall
become due and payable.

(b)Guarantor hereby agrees that its obligations under this Guarantee constitute
a guarantee of payment when due and not of collection.

(c) Guarantor hereby agrees that its obligations under this Guarantee shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Agreement against Party A (other than as a result of the unenforceability
thereof against Party B), the absence of any action to enforce Party A’s
obligations under the Agreement, any waiver or consent by Party B with respect
to any provisions thereof, the entry by Party A and Party B into any amendments
to the Agreement, additional Transactions under the Agreement or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor (excluding the defense of payment or statute of
limitations, neither of which is waived) provided, however, that Guarantor shall
be entitled to exercise any right that Party A could have exercised under the
Agreement to cure any default in respect of its obligations under the Agreement
or to setoff, counterclaim or withhold payment in respect of any Event of
Default or Potential Event of Default in respect of Party B or any Affiliate,
but only to the extent such right is provided to Party A under the Agreement.
The Guarantor acknowledges that Party A and Party B may from time to time enter
into one or more Transactions pursuant to the Agreement and agrees that the
obligations of the Guarantor under this Guarantee will upon the execution of any
such Transaction by Party A and Party B extend to all such Transactions without
the taking of further action by the Guarantor.

(d)This Guarantee shall remain in full force and effect until such time as Party
B shall receive written notice of termination. Termination of this Guarantee
shall not affect Guarantor’s liability hereunder as to obligations incurred or
arising out of Transactions entered into prior to the termination hereof.

(e) Guarantor further agrees that this Guarantee shall continue to be effective
or be reinstated, as the case may be, if at any time, payment, or any part
thereof, of any obligation or interest thereon is rescinded or must otherwise be
restored by Party B upon an Event of Default as set forth in Section 5(a)(vii)
of the Master Agreement affecting Party A or Guarantor.

(f) Guarantor hereby waives (i) promptness, diligence, presentment, demand of
payment, protest, order and, except as set forth in paragraph (a) hereof, notice
of any kind in connection with the Agreement and this Guarantee, or (ii) any
requirement that Party B exhaust any right to take any action against Party A or
any other person prior to or contemporaneously with proceeding to exercise any
right against Guarantor under this Guarantee.

This Guarantee shall be governed by and construed in accordance with the laws of
the State of New York, without reference to choice of law doctrine. All
capitalized terms not defined in this Guarantee, but defined in the Agreement,
shall have the meanings assigned thereto in the Agreement.

IN WITNESS WHEREOF, Guarantor has caused this Guarantee to be executed in its
corporate name by its duly authorized officer as of the date of the Agreement.

 

 

16

 

 



ANNEX A

 

 

 

LEHMAN BROTHERS HOLDINGS INC.

By:
______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________

Name:

Title:

Date:

 

 

 

17

 

 

 

 